Citation Nr: 1417482	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1949 to October 1957.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his May 2013 Form 9, the Veteran requested a Board hearing at the RO.  That hearing was scheduled to take place on February 26, 2014.  However, the Veteran failed to report and did not subsequently indicate a desire to reschedule.  Accordingly, the Board will proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The medical evidence of record indicates that the Veteran is competent to handle disbursement of funds associated with his VA benefits.   


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of funds for VA purposes.  38 U.S.C.A. § 501 (2002); 38 C.F.R. § 3.353 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). Accordingly, the VCAA does not apply to this case.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

II.  Analysis

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also, 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

In a March 2011 rating decision, the RO granted the Veteran entitled to non-service-connected pension and entitlement to special monthly pension based on the need for aid and attendance.  The RO also determined that the Veteran was competent to handle the disbursement of his VA benefits as the record did not include a definite statement by a responsible medical authority that the Veteran was unable to manage his financial affairs due to disability and that there was not otherwise clear and convincing evidence that the Veteran was unable to manage his financial affairs.  

Examining the medical evidence of record, a December 2010 examination for purposes of determining whether the Veteran was housebound and in need of aid and attendance includes a specific finding that the Veteran does have the ability to manage his financial affairs.   Similarly a January 2012 examination performed for the same purposes includes the specific finding that the Veteran has the ability to manage his own financial affairs.  There is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the Veteran is unable to manage his financial affairs).  Also, the Veteran has not specifically asserted that his disabilities render him unable to undertake such management.  Instead, he has simply indicated that he would prefer that his "former spouse" handle his affairs.  Thus, the evidence of record does not clear and convincingly show that the Veteran is incompetent to handle his finances and the definite expression of medical authorities addressing the Veteran's competency have found that he is in fact competent to do so.  Thus, VA cannot make a determination of incompetency in this case and must consider the Veteran competent to manage his financial affairs.  38 C.F.R. § 3.353(c).    Accordingly, his appeal seeking to be found incompetent to undertake such management may not be granted.  This finding of competency does not affect the Veteran's ability to make independent arrangements to receive assistance in managing his finances from responsible family members and/ or other responsible individuals. 


ORDER

The Veteran is competent to handle disbursement of his Department of Veterans Affairs (VA) benefits.



__________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


